FREYER, Senior Judge
(concurring):
I agree with Judge Mollison’s conclusion that, under the circumstances of this case, the pretrial agreement, the trial counsel’s argument, and the sentence converged to produce a result which was against public policy, and that the military judge was *766obliged to do more than merely to record his opinion to that effect. Both the trial counsel and the convening authority represent the interests of the United States, and I can only infer that the convening authority’s intent in entering into this pretrial agreement was to give the appellant an opportunity for probationary restoration while, at the same time, ensuring that he served a sufficient period of confinement and, to that end, that the defense would be deterred from mounting a presentation favoring a punitive discharge in return for minimal confinement. The deterrence of the defense was achieved, but the convening authority’s other two putative sentencing objectives were deliberately frustrated by the trial counsel. I also agree with what I take to be Judge Mollison’s conclusion that a pretrial agreement provision which sets the trial counsel and the convening authority at cross-purposes, to the detriment of the accused and the judicial process, is conceptually distinguishable from the situation presented by United States v. Wood, 23 U.S.C.M.A. 57, 48 C.M.R. 528 (1974), and that it is fundamentally unfair and contrary to public policy.
However appropriate the remedy proposed by Judge Mollison would have been at an earlier stage of the proceedings, at this point in time I agree with the remedy suggested by Judge Welch, which I take to be that we should set aside the bad-conduct discharge pursuant our Article 66 authority to affirm only that sentence which we determine “should be approved.” Accordingly, I vote to affirm the findings of guilty and only so much of the sentence as provides for reduction to pay grade E-l, forfeiture of $367.00 pay per month for three months, and confinement for three months.